DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
 
Response to Amendment
The amendment filed on 8/10/2021 has been entered. Claims 67, 69-70, 75, 77-80 are currently amended.  Claims 1-66 have been cancelled.  Claims 67-80 are pending with claims 69-70 withdrawn from consideration.  Claims 67-68 and 71-80 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 5-7, filed on 8/10/2021, with respect to 102 and 103 rejection has been fully considered and is persuasive.  The previous 102 and 103 rejections are withdrawn.  However, new ground of rejection is set forth in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 67, 71-72, 74, and 76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leventis et al (US 20040132846 A1), hereinafter “Leventis”, in view of Pekala et al (“Carbon aerogels for electrochemical applications”, Journal of Non-Crystalline Solids, 225, 1998), hereinafter “Pekala”.
Regarding claim 67, Leventis teaches a method of preparing an aerogel material [0003]. The process comprises a first step of preparing an aerogel from a silicon alkoxide precursor.  The final product is a silica aerogel SiO2 as shown in the balanced chemical equation [0033].  Silicon is recognized in the art as a metalloid; and thus SiO2 reads on the claimed metalloid oxide.  Therefore, Leventis’ silica aerogel reads on the claimed gel precursor.
Leventis’ silica aerogel is contacted with a crosslinking agent such as a diisocyanate [0056].  Desmodur E-22 is one example of a diisocyanate crosslinking agent [0090 and Table III], which is an aromatic polymeric product which reads on an aromatic organic polymer.
Leventis teaches introducing the diisocyanate aromatic polymer to the pores of a silica gel precursor [0057], which is equivalent to introducing the polymer over internal contour surface of the gel precursor.
Leventis teaches drying the coated gel [0066].
Leventis does not expressively teach the claimed carbothermally reducing the coated aerogel precursor.
According to the applicant, carbothermal reduction is a form of pyrolysis [0075 PG PUB]; and “[A] carbothermal reduction process may involve exposing the aerogel material to an environment having a temperature of between about 500 °C and about 2000 °C in an inert atmosphere” [0071 PG PUB].  Thus, the limitation of carbothermal reduction will be met when a prior art teaches the same pyrolysis temperature under inert atmosphere.
Leventis teaches that the cross-linked aerogels may also be subjected to pyrolysis to coat the aerogels with carbon [0078].  Leventis does not specifically teach the temperature and inert atmosphere of the pyrolysis process.  However, in the same field of endeavor, Pekala teaches pyrolysis of organic aerogels [p. 74 Introduction] comprising exposing the aerogel to 600–1100°C under nitrogen or carbon dioxide [p.75 Experimental].  It would have been obvious to one of ordinary skill in the art at the time of filing to select pyrolysis temperature of 600–1100°C and nitrogen or carbon dioxide, as Pekala shows this to be a suitable parameter for compositionally similar products used in similar applications.  The pyrolysis temperature of 600–1100°C falls within the 500-2000°C in the instant specification; and Pekala’s nitrogen or carbon dioxide is inert atmosphere.  Because the combination of Leventis and Pekala teaches toward pyrolysis of a material identical to claim 1 using conditions identical to those described in the instant specification, the claimed step of carbothermal reduction will necessarily take place.
The recited “the carbothermally reducing occurs such that carbon in the coated aerogel precursor reacts with metal oxide within the coated aerogel precursor to form a metal and/or a metal carbide and/or such that carbon in the coated aerogel precursor reacts with metalloid oxide within the coated aerogel precursor to form a metalloid and/or a metalloid carbide” is just an effect of the carbothermal reduction process.  Since Leventis in view of Pekala teaches the same composition and process, the same effect will be obtained, absent evidence to the contrary.

Regarding claim 71, Leventis teaches that the aerogels are monoliths [0029].

Regarding claim 72, Leventis is silent about the claimed skeletal density.  The applicant does not clearly disclose factors affecting the skeletal density.  However, “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-Il).  Since Leventis in view of Pekala teaches the same composition and process, the claimed property of skeletal density is expected to be present, absent evidence to the contrary.

Regarding claim 74, Leventis’ examples demonstrate the use of both Desmodur E-22 and TMT as isocyanate-functional crosslinking agents [0090].  This demonstrates that the two are recognized as equivalents suitable for the same purpose.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the two based on this art-recognized equivalence.  See MPEP 2144.06.

Regarding claim 76, Leventis teaches introducing TMT as stated in claim 74 rejection above.  When combining Desmodur E-22 with TMT, the claimed another reactant is met.  In addition, Leventis teaches using a diol along with the diisocyanate crosslinker [0061]. The diisocyanate includes TMT [0090]; and the diol meets the claimed another reactant. 

Claims 68, 75, and 77-80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leventis (US 20040132846 A1) in view of Pekala (“Carbon aerogels for electrochemical applications”, Journal of Non-Crystalline Solids, 225, 1998) as applied to claim 67 above, further in view of Tang et al (US 20090029147 A1), hereinafter “Tang”.
Regarding claim 75, Leventis in view of Pekala teaches the method in claim 67 as stated above.
Leventis in view of Pekala does not teach the claimed metal oxide.
However, in the same field of endeavor, Tang teaches an aerogel composition comprising a metal oxide as a filler [0116], to impart at least one specific property, such as improved hardness, improved stiffness, flexibility, tensile strength, resistance to sintering, or impart form, such as roundness, or reduce costs, extend volume, or increase the bulk [0057].    Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leventis in view of Tang to include metal oxide(s) for the aforementioned benefits taught by Tang.  
The recited “the carbothermally reducing occurs such that carbon in the coated aerogel precursor reacts with the metal oxide within the coated aerogel precursor to form a metal and/or a metal carbide” is just an effect of the carbothermal reduction process.  Since Leventis in view of Tang and Pekala teaches the same composition and process, the same effect will be obtained, absent evidence to the contrary.

Regarding claim 68, Leventis in view of Pekala and Tang teaches the metal oxides in claim 75 as stated above.
Tang teaches the metal oxides include but not limited to transition metal oxides, e.g., iron oxides, ruthenium oxides, osmium oxides, titanium oxides, zirconium oxides, hafnium oxides, vanadium oxides, niobium oxides, tantalum oxides, copper oxides, silver oxides, nickel oxides, palladium oxides, platinum oxides, manganese oxides, rhenium oxides, chromium oxides, molybdenum oxides, tungsten oxides including mixed phosphorus oxides (tungstic acids), and mixed oxides (e.g., lanthanum oxides, scandium oxides, and manganate oxides) [0116]. Tang’s list of metal oxides overlaps the claimed iron oxide, cobalt oxide, nickel oxide, and/or tin oxide.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 77, the aerogel of Leventis in view of Pekala and Tang comprises iron oxide as stated in claim 68 rejection above.
The recited “the carbothermally reducing occurs such that carbon in the coated aerogel precursor reacts with the iron oxide to form iron and/or iron carbide” is just an effect of the carbothermal reduction process.  Since Leventis in view of Tang and Pekala teaches the same composition and process, the same effect will be obtained, absent evidence to the contrary.

Regarding claim 78, the aerogel of Leventis in view of Pekala and Tang comprises a transition metal oxide as stated in claim 68 rejection above.  Since cobalt oxide is included in transition metal oxide, the claimed cobalt oxide is prima facie obvious.
The recited “the carbothermally reducing occurs such that carbon in the coated aerogel precursor reacts with the cobalt oxide to form cobalt and/or cobalt carbide” is just an effect of the carbothermal reduction process.  Since Leventis in view of Tang and Pekala teaches the same composition and process, the same effect will be obtained, absent evidence to the contrary.

Regarding claim 79, the aerogel of Leventis in view of Pekala and Tang comprises nickel oxide as stated in claim 68 rejection above.
The recited “the carbothermally reducing occurs such that carbon in the coated aerogel precursor reacts with the nickel oxide to form nickel and/or nickel carbide” is just an effect of the carbothermal reduction process.  Since Leventis in view of Tang and Pekala teaches the same composition and process, the same effect will be obtained, absent evidence to the contrary.

Regarding claim 80, the aerogel of Leventis in view of Pekala and Tang comprises metal oxide as stated in claim 68 rejection above.  Tang expressively teaches the tin oxide [0112].
The recited “the carbothermally reducing occurs such that carbon in the coated aerogel precursor reacts with the tin oxide to form tin and/or tin carbide” is just an effect of the carbothermal reduction process.  Since Leventis in view of Tang and Pekala teaches the same composition and process, the same effect will be obtained, absent evidence to the contrary.

Claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leventis (US 20040132846 A1) in view of Pekala (“Carbon aerogels for electrochemical applications”, Journal of Non-Crystalline Solids, 225, 1998) as applied to claim 67 above, further in view of Krajewski et al (US 20060269734 A1), hereinafter “Krajewski”. 
Regarding claim 73, Leventis in view of Pekala teaches the method in claim 67 as stated above.
Leventis in view of Pekala does not teach the claimed polyacrylonitrile.
However, in the same field of endeavor, Krajewski teaches an aerogel coating comprising polyacrylonitrile as an organic polymer [0014], for mitigating physical damage and improving abrasion resistance, chemical resistance and shape forming for aerogel materials [0012].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leventis in view of Pekala with Krajewski to include polyacrylonitrile for the aforementioned benefits. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762           


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762